Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
               Oral Arguments on Applications

  Sup Ct No. 142842 Admire v Auto-Owners Ins
  Sup Ct No. 140401 Atkins v Suburban Mobility Authority
  Sup Ct No. 142339 Cedroni Associates v Tomblin, Harburn Associates
  Sup Ct No. 143329]
             143348] Hill v Sears
             143633]
  Sup Ct No. 141793 Johnson v Hurley Medical Group
  Sup Ct No. 142765 McCahan v Brennan
  _________________________________________________


        On order of the Chief Justice, the above cases, previously scheduled to be orally
  argued in the January, 2012 session, are adjourned and are to be placed on a later session
  calendar.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 8, 2011                    _________________________________________
                                                                               Clerk